Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination (RCE) under 37 CFR 1.114, including the
fee set forth in 37 CFR 1.17(e), was filed in this application after Advisory Action. Since
this application is eligible for continued examination under 37 CFR 1.114, and the set
forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action
has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on September 8, 2021 has been entered.

Response to Arguments
 Applicant's arguments with respect to claims 1-5, 10-20 and 25-38 have been
considered but are moot because the new ground of rejection does not rely on all
reference applied in the prior rejection of record for any teaching or matter specifically
challenged in the argument.
Applicant argues that the previously cited prior art fail to teach the recently added
limitations. Specifically, Applicant argues the prior art fail to teach “wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus, and wherein the second apparatus is a base station.

However, an additional prior art search has been performed.


Allowable Subject Matter
6.	Claims 1-5, 10-20 and 25-38 are allowed over prior art.
7.	The following is an examiner’s statement of reasons for allowance:   Although the newly cited prior art of Xia et al (2019/0053312) teaches many electronic devices (ED) directly connected to base stations 720a and 720b, whereby the base station can be considered to be a second apparatus.  The prior art fail to teach all the limitations in combination with all the other limitation of the claim with respect to claim 1, 16 and wherein the second link is an indirect link between the first apparatus and the second apparatus via a third apparatus that relays the beam failure recovery request to the second apparatus, and wherein the second apparatus is a base station.  
	The dependent claims depend on independent claims, therefore, the dependent claims are allowed as well. 
	

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Hassan Phillips can be reached on 571-272-3940. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Prenell P. Jones
/Prenell P Jones/
Examiner, Art Unit 2467 
November 2, 2021

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467